Title: To John Adams from William Stephens Smith, 11 April 1815
From: Smith, William Stephens
To: Adams, John


				
					Dear Sir,
					New York april 11th. 1815
				
				I am honoured with your letter of the 4th. inst., I am sorry your friends work you so hard—I will endeavour in the course of the season to visit Quincy, and promise to copy all your letters during my stay, the perusal of them will richly pay me for the trouble.I have a letter from my Brother Justus from the valley, mentioning, that our Brother James is very ill; from the nature of his spring attacks, I am very apprehensive he will yeild to this—I wish much to profit by your observations on the fisheries, and the missisippi Navigations, and other subjects, about which as you very Justly observe, the nation is fast asleep, and I doubt very much whether they can be roused—The Majority in Congress know nothing about the fisheries, and are not competent justly to appreciate the importance of the missisippi Navigation, and of its tributary streams; a book published the last year at Pitsbugh, entitled, Views of Louisiana, says, The mississippi (or mitchasippi, the father of Streams)  justly ranks amongst the most magnificent rivers in the world; whether we consider its extent, the astonishing number and magnitude of its tributary streams/Rivers, or the amaising scope of fertile lands which it traverses, watering at least a fourth of the habitable part of North America.  The comparison to the Nile not unfrequently made, is far from giving just conceptions of its magnitude and importance.  It is only with the equally noble and vast rivers of the New World,  it can be properly assimilated.  It differs from these in one particular; instead of a channel proportioned to its extent and magnitude, it gives its tribute to the ocean by innumerable out–lets and natural canals.The Delta of this river is said to extend several degrees of longitude, the whole formed with earth brought down by the streams—. Perhaps at one period of the world, this river gave its waters to the great reservoir with as much majesty as the Amazon or the La Platte, but the Mississippi may challenge any of those rivers for the extent of its navigation and the quality of habitable and fertile soil on its borders, and on the borders of his thousand Sons.—If the proposed canal thro’ the State of new york, connecting the waters of lake Erie with the Mowhak and the Hudson, should be carried into effect, and that it can and will, I have not the least hesitation in believing, it will no doubt be a “Sublime national work, which will secure wealth, ease and happiness to millions.” how immensely expansive will that happiness be when the settlers on the margin of that lake, & the miami extending thro the Sandusky settlements, are associated with the settlers of the miami of the Ohio, and those on the banks of the mississippi, Cumberland and Missouri rivers, seeking on their united waters, New Orleans, the great depo of the produce of the western world, to be borne in various directions on the Atlantic Waves in addition to this immense prospects, I would take a retrospective view, and trace the communication from the head of lake Erie thro the Detroit River, communicating from Amherst-burgh by Sandwich thro lake St. Clair, to Mackina, between the waters of lake Huron and Michigan, a distance of three Hundred and fourteen miles, thence to Chicago at the head of lake michigan, a distance of three hundred miles further, thence a communication with the Waters of the Wabash; thus, by another channel, leading the produce of this most fertile regins of Country, also, to the great depo at the mouth of the mississippi—The imminsity of this inland communication, I apprehend is not duely appreciated, except by a very few—I hope the administration will give it, its earliest attention, and gaurd it from being encroached upon by other Nations, in any subsequent treaty of Commerce, no nation can gives us advantages in exchange for being allowed an intercourse with our interior, they have no reciprocity to give us in exchange for it—If left to discussions in our House of Representatives, the subject will not have a fair chance, for the majority of the members have never been in the habit of thinking beyond what immediately concerns themselves; they cannot therefore, be expected to foresee political consequences.—I tire you, I have dwelt on this subject too long.on the subject of the Correspondence between General Miranda and General Hamilton, and the contemplated emancipation of South america, The Edinburgh Review for October 1808—January 1809 Vol. 13th. P. 277. gives the interesting address of Don Juan Pablo y Gusman a native of  Arequipa in Peru, and an eclesiastic of the order of Jesus, to his Countrymen, which you will find, preceeded by the observations of the Reviewers, page 289 and 290, detailing the articles proposed to the British Government by Miranda, authorised by the South American Agents, who sought Miranda at Paris; this document is dated Paris 22d of Decr. 1797.  Miranda had a conference with mr. Pitt in january following.The outlines of the proceedings was fully agreed upon, and so far had the preparations advanced that General Miranda in a Letter to General Hamilton dated april 6th. 1798 wrote as follows. “Celle-ci vous sera remise, mon cher et respectable ami, par mon Compatriote Don ———, chargè des depeches de la plus haute importance pour le President des Etats Unis; Il vous dira confidentiellement ce que vouz voudrez apprendre sur ce sujet. Il parait que le moment de notre emancipation approche;—et que l’etablissement de la liberté sur tout le continent du nouveau monde nous est confié par la Providence.  Le seul danger que je prevois c’est l’introduction des principes Français que empoisonneraient la librerté dans son berceau, et finiraient par detruire bientôt la votre.” nay so far did the arrangement advance, that, on the 19th. of October he wrote to the same Gentleman in the following terms. “Vous souhaits sont en quelque sorte remplis, puisque on est convenu ici que, d’un coté, en n’employera point aux operations terrestres des troupes Anglaisses, vu que les forces auxiliaires de terre devront etre uniquement Americaines, tandis que de l’autre, la marine sera purement Anglaise.“Tout est applani, et en attend seulement le fiat de votre illustre President pour partir comme l’eclair.”Mr. Shaw will readily furnish you with the Volume, I must call your attention to the contents of page 293. and the note referring to a Pamphlet entitled “additional reasons for the immediate emancipation of South America, By William Burke. In short, the perusal of these documents from page 277. to 311. inclusive, will gratify your Curiosity, and perhaps place that question in a different point of  light, in which some Circumstances may have induced you to view them.—In 1801the project was again revived, but the preliminaries of the peace of amiens being signed, put a Stop to its further progress, on the revival of the War with france in 1803. in 1804 under the administration of Mr. Pitt the South American question was again revived In the Edinburgh magazines of one of the aforementioned years, you will find General Hamiltons letter in answer to Miranda, I think I left the book in the chamber I occupied when I was last at Quincy, should it not be found then Mr. Shaw or Judge Adams can readily procure it for you—With best regards to mrs: Adams Louisa & dear Susana in which my dear Caroline most sincerely joins— / I am Dear Sir / Yours Affectionately
				
					W: S: Smith
				
				
			